UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: February 28, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-108690 OSL HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 98-0441032 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 60 Dutch Hill Road, Suite 15 Orangeburg, NY (Address of principal executive offices) (Zip Code) (845) 363-6776 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of March 26, 2013: 78,282,950 shares of common stock, including a total of 625,500 shares issuable under contractual commitments. OSL HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) (FORMERLY RED ROCK PICTURES HOLDINGS, INC. AND SUBSIDIARIES) FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Stockholders' Deficit 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5 Other Information 22 Item 6. Exhibits 24 SIGNATURES 26 USE OF CERTAIN DEFINED TERMS Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” “our Company,” or “the Company” are to the combined business of OSL Holdings Inc. and its consolidated subsidiaries. In addition, unless the context otherwise requires and for the purposes of this report only: ● “Commission” refers to the Securities and Exchange Commission; ● “Crisnic” refers to Crisnic Fund, S.A., a Costa Rican corporation; ● “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; ● “OSL” refers to Office Supply Line, Inc., a Nevada corporation and a wholly-owned subsidiary of the Company; ● “Red Rock” refers to the Company while named Red Rock Pictures Holdings, Inc.; and ● “Securities Act” refers to the Securities Act of 1933, as amended. CAUTIONARY STATEMENT RELATED TO FORWARD LOOKING STATEMENTS This Quarterly Report on Form10-Q includes certain forward-looking statements as defined within Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, relating to revenue, revenue composition, earnings, projected plans, performance, contract procurement, demand trends, future expense levels, trends in average headcount and gross margins, and the level of expected capital expenditures. Such forward-looking statements are based on the beliefs of, estimates made by, and information currently available to OSL Holdings Inc. management and are subject to certain risks, uncertainties and assumptions. Any statements contained herein (including without limitation statements to the effect that the Company or management "estimates," "expects," "anticipates," "plans," "believes," "projects," "continues," "may," "will," "could," or "would" or statements concerning "potential" or "opportunity" or variations thereof or comparable terminology or the negative thereof) that are not statements of historical fact should be construed as forward-looking statements. The actual results of OSL Holdings Inc. may vary materially from those expected or anticipated in these forward-looking statements. The realization of such forward-looking statements may be impacted by certain important unanticipated factors including those discussed in "Management's Discussion and Analysis of Financial Condition and Results of Operations." Because of these and other factors that may affect OSL Holdings Inc.’s operating results, past performance should not be considered as an indicator of future performance, and investors should not use historical results to anticipate results or trends in future periods. The Company undertakes no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Readers should carefully review the risk factors described in this and other documents that OSL Holdings Inc. files from time to time with the Securities and Exchange Commission ("SEC"), including subsequent Current Reports on Form8-K, Quarterly Reports on Form10-Q and Annual Reports on Form10-K. PART I – FINANCIAL INFORMATION Item 1. Financial Statements OSL HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS As of February 28, As of August 31, (Unaudited) Assets Current assets: Cash $ $ Prepaid and other assets Total current assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable and accrued liabilities $ $ Accrued officers compensation Advances from related parties Senior secured convertible note Secured promissory note – in default Convertible notes, net of discount Promissory notes Derivative liability Total current liabilities Stockholders’ deficit: Common Stock, $.001 par value; 450,000,000 shares authorized; 77,651,361 and 86,694 shares issued and outstanding at February 28, 2013 and August 31, 2012, respectively 87 Additional paid-in capital Common shares issuable (625,500 and 1,625 shares, respectively) Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to the condensed consolidated financial statements. 4 OSL HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended February28, 2013 Three Months Ended February 29, 2012 (Unaudited) (Unaudited) Revenues $ - $ - Operating expenses: General and administrative expenses Operating loss ) ) Other: Interest expense Change in value of derivative liability - Costs of rescinded acquisition - Other expense, net ) Net loss $ ) $ Net loss per common share Net loss per common share – basic and diluted $ ) $ Weighted average common shares outstanding – basic and diluted See accompanying notes to the condensed consolidated financial statements. 5 OSL HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) SixMonths Ended February28, 2013 Six Months Ended February29, 2012 September 15, 2010 (Inception) to February 28, 2013 (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ - $ Operating expenses: General and administrative expenses Impairment of website development costs - Operating loss ) ) ) Other: Loss on debt modification ) Interest expense ) Debt issuance costs ) Change in value of derivative liability Reverse merger costs - ) Costs of rescinded acquisition - ) Other expense, net ) ) Net loss $ ) $ $ ) Net loss per common share Net loss per common share – basic and diluted $ ) $ Weighted average common shares outstanding – basic and diluted See accompanying notes to the condensed consolidated financial statements. OSL HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) 6 CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT SIX MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) Common Stock Additional Paid in Common Shares Stockholders’ Shares Amount Capital Issuable Deficit Deficit Balance, August 31, 2012 $ 87 $ $ $ ) $ ) Rescission of common stock to be issued for employee compensation ) - Common shares issued for services received 1 Common shares issued to officers per employment agreements Common shares to be issued to private investors Shares issued upon conversion of convertible notes - - Fair value of beneficial conversion feature of convertible notes upon debt modification Net loss - ) ) Balance, February 28, 2013 (Unaudited) $ ) $ ) See accompanying notes to the condensed consolidated financial statements. 7 HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended February28, 2013 Six Months Ended February 29, 2012 September 16, 2010 (Inception) to February 28, 2013 (Unaudited) (Unaudited) (Unaudited) Cash flows from operating activities: Net loss: $ ) $ $ ) Adjustments to reconcile net loss to cash used in operating activities: Cost of reverse merger - Impairment of website development costs - Fair value of stock issued upon rescinded acquisition - - Fair value of stock issued for services - Stock issued to officers for compensation and services Debt issuance costs - Loss on modification of debt - Change in fair value of derivative liability ) - ) Amortization of note discount - Accrued interest Non cash interest expense on note conversions - - (Increase) decrease in: Prepaid and other assets - Accrued compensation Accounts payable and accrued liabilities Net cash used in operating activities ) ) Cash flows from financing activities: Advances from related parties ) Payment of senior secured convertible note - ) ) Payment of promissory note - - ) Cash received on issuance of convertible promissory notes Cash received on issuance of a promissory note - Cash received on shares to be issued Cash received on issuance of common stock - - Net cash provided by (used in) financing activities Change in cash: Net (decrease) increase ) Balance at beginning of period - Balance at end of period $ $ $ Supplemental disclosures of cash flow information: Cash paid for: Income taxes $ - $ - $ - Interest $ - $ - $ - Non cash financing activities Fair value of common shares issued upon conversion of senior secured promissory note $ $ $ Fair value of common shares issued upon conversion of convertible notes $ - $ $ Accounts payable assumed on reverse acquisition $ - $ $ Acquisition of website for accounts payable $ - $ - $ Promissory notes assumed on reverse acquisition $ - $ $ Issuance of note payable on reverse merger $ - $ $ Fair value of common shares issued upon conversion of accrued compensation $ - $ - $ Fair value of beneficial conversion feature of convertible notes $ $ $ Derivative liability recorded upon issuance of convertible notes $ $ - $ See accompanying notes to the condensed consolidated financial statements. 8 OSL HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) THREE AND SIX MONTHS ENDED FEBRUARY 28, 2, 2(SEPTEMBER 16, 2010) TO FEBRUARY 28, 2013 Note 1- Organization, Nature of Business and Basis of Presentation Organization and Nature of Business OSL Holdings, Inc. (the “Company”) was incorporated under the name Red Rock Pictures, Inc. on August 18, 2006 under the laws of the State of Nevada and was engaged in the business of developing, financing, producing and licensing feature-length motion pictures and direct response infomercials. On June 6, 2008, the Company entered into a stock for stock exchange agreement with Studio Store Direct, Inc. (“SSD”). Pursuant to thestock for stock exchange agreement, the Company acquired 100% of the assets of SSD by issuing 11,000 restricted common shares in exchange for all the issued and outstanding shares of SSD. With the addition of SSD, the Company also operated as a traditional infomercial production and distribution company. On October 10, 2011, the Company completed a share exchange (the “Share Exchange”) with Office Supply Line, Inc. (“OSL”), a company incorporated in the State of Nevada on September 16, 2010, whereby OSL exchanged all of the issued and outstanding shares of OSL in exchange for 50,000 shares of the Company’s common stock. As part of the Share Exchange, the Company entered into a Share Cancellation Agreement and Release (the "Share Cancellation Agreement") with Crisnic Fund S.A., a Costa Rican corporation (“Crisnic”), and OSL, pursuant to which Crisnic cancelled 14,130 shares of the Company in exchange for $10,000 cash and a Secured Promissory Note of OSL in the principal amount of $240,000 (the "Crisnic Note"). As security for the repayment of the Crisnic Note, the Company contracted to issue into escrow 650,001 shares of Series A Preferred Stock (the "Preferred Shares"), to have been released based on the escrow and default terms of the Crisnic Note. The Company recently discovered that the Preferred Shares were never issued. The Company had been informed by Crisnic and by the Company’s previous counsel that the Preferred Shares had been authorized, issued and held in escrow. Due to delays in raising financing, OSL was unable to meet the original repayment terms of the Crisnic Note. OSL has made intermittent payments and the current balance of $170,000 as of December 1, 2012 is currently due and payable. OSL is a wholly owned subsidiary of the Company. OSL is currently inactive with no assets. The Company and OSL received a written notice of default in accordance with the terms of the Crisnic Note on October 28, 2012.Examination of the Company’s Articles of Incorporation, as amended (the “Articles”), has revealed that the Articles do not authorize any shares of preferred stock.Accordingly, the Company does not believe that it is legally able to issue the Preferred Sharesrequired by the Share Cancellation Agreement and the Crisnic Note at this time. The Company also takes the position that it is not obligated to issue the Preferred Shares as the intended recipient is the entity that misrepresented the Company’s ability to issue such shares. On February 28, 2013 Crisnic informed the Company it had assigned the Crisnic Note in connection with a settlement. As of the date of this report, the Company has not heard anything further about the notice of default or assignment (see Note 6). Immediately prior to the Share Exchange, the Company entered into an Asset Assignment Agreement (the "Asset Assignment Agreement") by and among Reno Rolle ("Rolle"), Todd Wiseman ("Wiseman"), former principals of the Company, and Red Rock Direct (an entity managed by Rolle and Wiseman), pursuant to which the Company assigned certain of its assets to Red Rock Direct in consideration of the cancelation of shares of the Company of Rolle (144 shares that had not yet been issued) and Wiseman (5,000shares due under an employment agreement), pursuant to Share Cancellation Agreements and Releases entered into among each of Rolle (and Lynn Rolle, the wife of Rolle) and Wiseman, the Company and OSL; and the assumption of certain indebtedness of the Company by Red Rock Direct. For financial statement reporting purposes, the Share Exchange was treated as a reverse acquisition, with OSL deemed the accounting acquirer and the Company deemed the legal acquirer. These financial statements reflect the historical activity of OSL, and the historical stockholders’ equity of OSL has been retroactively restated for the equivalent number of shares received in the Share Exchange after giving effect to the differences in par value offset to additional paid-in capital. In connection with theShare Exchange, OSL is deemed to have issued an additional 1,068 shares of common stock to its stockholders existing prior to the Share Exchange. Reverse merger costs of approximately $649,000 include net liabilities of $408,000 assumed upon the reverse merger and the $250,000 cost of the Share Cancellation Agreement. On October 17, 2011, the Company changed its name to OSL Holdings Inc. and became a holding company for its operating subsidiaries. On November 16, 2012, the Board of Directors of the Company unanimously adopted a resolution approving an amendment to the Company’s Articles of Incorporation to effect a one-for-one thousand reverse split of the Company’s outstanding shares of Common Stock.As a result of the reverse stock split, every one thousand shares of the common stock of the Company were combined into one share of common stock, par value $0.001 (the “Common Stock”) and outstanding shares and per share data have been retroactively adjusted to effect the reverse split as if it occurred at the beginning of the earliest period presented. 9 On December 4, 2012,the Company amended its Articles of Incorporation to increase the number of authorized shares of Common Stock available for issuance from 120,000,000 to 450,000,000. Note 2 – Going Concern The Company's consolidated financial statements are presented on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has experienced losses from operations since inception, does not have significant sources of revenue and has working capital and stockholders’ deficiencies that raise substantial doubt as to its ability to continue as a going concern. The Company has less than $1,000 cash on hand which will is not sufficient to fund ongoing operations. The Company expects a burn rate of at least $125,000 per month and will need to raise at least $500,000 by the end of the third quarter of 2013 to remain in business, of which we can give no assurance of success. The Company has been notified that OSL is in default on the Crisnic Note. The Company and OSL have not received any recent communication on these issues.As a result, the Company’s independent registered public accounting firm, in its report on the Company’s August 31, 2012 consolidated financial statements, raised substantial doubt about the Company’s ability to continue as a going concern.The Company's existence is dependent upon management's ability to develop profitable operations and resolve its liquidity problems. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. The Company has no present agreements or commitments with respect to any material acquisitions of other businesses, products, product rights or technologies or any other material capital expenditures. However, it will continue to evaluate acquisitions of and/or investments in products, technologies, capital equipment or improvements or companies that complement its current or planned business and may make such acquisitions and/or investments in the future. The Company will require additional capital, either through debt or private placements, in order to execute its business plan to finance any such acquisitions and/or investments. Such additional financing may not become available on acceptable terms and there can be no assurance that any additional financing that the Company does obtain will be sufficient to meet its needs in the long term. Even if the Company is able to obtain additional financing, it may contain undue restrictions on our operations, in the case of debt financing, or cause substantial dilution for our stockholders, in the case of equity financing. Note 3 – Summary of Significant Accounting Policies Development Stage Company The Company’s consolidated financial statements are presented as those of a development stage enterprise. Activities during the developmental stage primarily include equity based financing and further implementation of the Company’s business plan. The Company has not generated any revenues since inception. Principles of Consolidation The accompanying consolidated financial statements of the Company include the accounts of OSL Holdings, Inc. and its wholly owned subsidiaries, OSL, OSL Diversity Marketplace, Inc., OSL Rewards Corporation, Red Rock Pictures Inc. and Studio Store Direct Inc. Inter-company balances and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Examples include estimates and assumptions used in valuing derivative liabilities and the value of stock compensation. These estimates are reviewed periodically, and, as adjustments become necessary, they are reported in earnings in the period in which they become known. Fair Value of Financial Instruments The Company measures its financial assets and liabilities in accordance with the requirements of ASC 820, Fair Value Measurements and Disclosures. ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: 10 Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying value of the Company's cash, accounts payable and accrued liabilities, advances from stockholder, senior secured convertible debt, secured note payable and advances from related parties approximates fair value because of the short-term maturity of these instruments. The following table presents certain investments and liabilities of the Company’s financial assets measured and recorded at fair value on the Company’s balance sheets on a recurring basis and their level within the fair value hierarchy as of February 28, 2013. Level 1 Level 2 Level 3 Total Fair value of Derivative Liability $ – $ – $ $ Vendor Concentration As of February 28, 2013 and August 31, 2012, one vendor represented 30% and 32% of the accounts payable and accrued liabilities balance, respectively. Income Taxes The Company accounts for income taxes pursuant to ASC 740, Income Taxes. Deferred tax assets and liabilities are recorded for differences between the financial statement and tax basis of the assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense is recorded for the amount of income tax payable or refundable for the period increased or decreased by the change in deferred tax assets and liabilities during the period. Earnings or Loss per Share The Company accounts for earnings per share pursuant to ASC 260, Earnings per Share, which requires disclosure on the financial statements of "basic" and "diluted" earnings (loss) per share. Basic earnings (loss) per share are computed by dividing net income (loss) by the weighted average number of common shares outstanding for the year. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding plus common stock equivalents (if dilutive) related to stock options and warrants for each year. As of February 28, 2013 and August 31, 2012, the Company’s dilutive securities consisted of convertible notes that were convertible into 178,889,179 and 135,076,243 shares of common stock, respectively.As there was a net loss for the period, basic and diluted loss per share is the same for the three and six months ended February 28, 2013 and February 29, 2012. Weighted average number of shares outstanding has been retroactively restated for the effects of the reverse stock split, and to reflect the equivalent number of shares received by the accounting acquirer as a result of the reverse merger as if these shares had been outstanding as of the beginning of the earliest period presented. The 1,068 shares issued to the legal acquirer are included in the weighted average share calculation from October 10, 2011, the date of the exchange agreement. Stock-Based Compensation The Company periodically issues stock options and warrants to officers, directors and consultants for services rendered. Options vest and expire according to terms established at the grant date.The Company accounts for share-based payments to officers and directors by measuring the cost of services received in exchange for equity awards based on the grant date fair value of the awards, with the cost recognized as compensation expense in the Company’s financial statements over the vesting period of the awards.The Company accounts for share-based payments to consultants by determining the value of the stock compensation based upon the measurement date at either (a) the date at which a performance commitment is reached or (b) at the date at which the necessary performance to earn the equity instruments is complete. 11 Derivative Financial Instruments The Company evaluates its financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported in the statements of operations. For stock-based derivative financial instruments, the Company uses a weighted average Black Scholes Merton option pricing model to value the derivative instruments at inception and on subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is evaluated at the end of each reporting period. Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument could be required within 12 months of the balance sheet date. Recent Accounting Pronouncements In December 2011, the Financial Accounting Standard Board (FASB) issued Accounting Standards Update (ASU) No. 2011-11, “Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities.” This ASU requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. ASU No. 2011-11 will be applied retrospectively and is effective for annual and interim reporting periods beginning on or after January 1, 2013. The Company does not expect adoption of this standard to have a material impact on its consolidated financial statement disclosures. In July 2012, the FASB issued ASU No. 2012-02, Intangibles-Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment (ASU 2012-02), allowing entities the option to first assess qualitative factors to determine whether it is necessary to perform the quantitative impairment test. If the qualitative assessment indicates it is more-likely-than-not that the fair value of an indefinite-lived intangible asset is less than its carrying amount, the quantitative impairment test is required. Otherwise, no testing is required. ASU 2012-02 is effective for the Company in the period beginning January 1, 2013. The Company does not expect the adoption of this update to have a material effect on the consolidated financial statements. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants, and the Securities Exchange Commission (the “SEC”) did not or are not believed by management to have a material impact on the Company's present or future consolidated financial statements. Note 4 – Advances from Related Parties The Company has received funding from certain related parties to help fund the operating needs of the Company. The balance outstanding as of February 28, 2013 and August 31, 2012 was $39,227 and $14,727, respectively. The loans are non-interest bearing, unsecured and due on demand. Note 5 – Senior Secured Convertible Note The Company assumed a $100,000 senior secured convertible note due (the “Senior Note”) to The Exchange LLC (the “Exchange LLC”), an unrelated company, upon the consummation of the reverse merger. On October 12, 2011, the Company and Exchange LLC entered into Amendment No. 1 (the “Amendment”) to the Senior Note. Pursuant to the Amendment, the maturity date of the Senior Note was extended to October 5, 2012 and the conversion price of the Senior Note was set at $0.001.Any conversion of debt owed to Exchange LLC under the Senior Note must be approved by the Board of Directors of the Company and in the event that the Board of Directors does not approve such conversion request, the corresponding principal amount shall be due. The Company entered into Amendment No. 2 (“Amendment 2”) to the Senior Note on December 12, 2012, pursuant to which the maturity date of the Senior Note was extended to October 5, 2013 and that the parties agreed that the conversion of the Senior Note shall not be affected by any reverse split of the Company’s Common Stock. There is no material relationship between the Company or its affiliates and Exchange LLC. As of August 31, 2012 the total remaining balance outstanding due to Exchange LLC under the Senior Note was $135,300, including accrued interest of $51,300.During the six months ended February 28, 2013, the Company issued a total of 10,250,000 shares of Common Stock at an average conversion price of $0.001 or $10,250 as partial repayment of the Senior Note. As of February 28, 2013, the total remaining balance outstanding due to Exchange LLC under the Senior Note was $129,050, including accrued interest of $57,300. Note 6 – Secured Promissory Note, In Default 12 As part of the Share Exchange, the Company entered into the Share Cancellation Agreement with Crisnic and OSL. Pursuant to the Share Cancellation Agreement, Crisnic agreed to cancel 14,130 shares in exchange for $10,000 and the Crisnic Note in the principal amount of $240,000. Under the terms of the Crisnic Note, OSL was required to pay Crisnic $50,000 on November 8, 2011, then $25,000 every subsequent week until December 27, 2011, and one final payment of $15,000 on January 3, 2012. The Crisnic Note is non-interest bearing.Due to delays in raising financing, the Company was unable to meet the original repayment terms of the Crisnic Note. The Company has made intermittent payments and the balance due as of February 28, 2013 and August 31, 2012 was $170,000 which is currently due and payable. As security for the Crisnic Note, the Company contracted to issue into escrow 650,001 Preferred Shares, to be released either to the Company upon full satisfaction of the Crisnic Note or to Crisnic on the escrow and default terms of the Crisnic Note. The Company recently discovered that the Preferred Shares were never issued. The Company had been informed by Crisnic and by the Company’s previous counsel that the Preferred Shares had been authorized, issued and held in escrow. The Company and OSL received a written notice of default in accordance with the terms of the Crisnic Note on October 28, 2012. Examination of the Articles has revealed that the Articles do not authorize any shares of preferred stock.Accordingly, the Company does not believe that it is legally able to issue the Preferred Sharesrequired by the Share Cancellation Agreement and the Crisnic Note at this time. The Company also takes the position that it is not obligated to issue the Preferred Shares as the intended recipient is the entity that misrepresented the Company’s ability to issue such shares. On February 28, 2013 Crisnic informed the Company it had assigned the Crisnic Note in connection with a settlement. As of the date of this report, the Company has not heard anything further about the notice of default or assignment. Note 7 – Convertible Notes Convertible notes payable consist of the following as of February 28, 2013 and August 31, 2012: February 28, August 31, Convertible notes payable, interest at 8% per annum (A) $ $ Convertible notes payable, interest at 10% per annum (B) Convertible notes payable, interest at 8% per annum (C) - Convertible notes payable Less: note discount ) ) Convertible notes payable, net of discount $ $ (A) Asher Enterprises During the period November 15, 2011 to February 28, 2013, the Company issued four unsecured convertible notes (the “Asher Notes”) to Asher Enterprises (“Asher”) in the aggregate amount of $135,500. The Asher Notes are due after one year and bear interest at 8% per annum where interest accrues and is payable in cash upon maturity provided that the elected conversion to common shares does not occur. Any amount of principal or interest on these Asher Notes which is not paid when due shall bear interest at the rate of twenty two percent (22%) per annum from the due date until the past due amount is paid.At any time or times after 180 days from the date of the Asher Notes and until the maturity dates, Asher is entitled to convert any portion of the outstanding and unpaid amount into fully paid and non-assessable shares of Common Stock.The conversion price will be based on a 49% discount to the average of the three lowest closing bid prices for the Company's Common Stock during the ten trading days immediately preceding a conversion date. Each of the Asher Notes includes an anti-dilution provision that allows for the automatic reset of the conversion or exercise price upon any future sale of common stock instruments at or below the current exercise price.The Company considered the current FASB guidance of “Determining Whether an Instrument Indexed to an Entity’s Own Stock” which indicates that any adjustment to the fixed amount (either conversion price or number of shares) of the instrument regardless of the probability or whether or not within the issuers’ control, means the instrument is not indexed to the issuers own stock.Accordingly, the Company determined that the conversion price of the Asher Notes is not a fixed amount because they are subject to fluctuation based on the occurrence of future offerings or events.As a result, the Company determined that the conversion features are not considered indexed to the Company’s own stock and characterized the fair value of the conversion features as derivative liabilities upon issuance. During the year ending August 31, 2012, $113,000 of the Asher Notes was issued. The Company determined the initial fair value of the embedded conversion feature of the Asher Notes issued during the year ended August 31, 2012 to be $251,241. This amount was determined by management using a weighted-average Black-Scholes Merton option pricing model. In accordance with current accounting guidelines, the excess of $138,741 of derivative liability created over the face amount of the Asher Notes was considered to be a debt issuance cost during the year ended August 31, 2012. As such the Company recorded an $113,000 valuation discount upon issuance.During the year ended August 31, 2012, the Company amortized $34,338 of the discount and as of August 31, 2012, the remaining discount of $78,662 is offset against the balance of the notes for financial statement presentation.During the period ended February 28, 2013 the Company further amortized $52,872 of the discount and as of February 28, 2013, the remaining discount of $27,590 is offset against the balance of the notes for financial statement presentation. 13 During the six months ended February 28, 2013, $22,500 of the Asher notes was issued. The Company determined the initial fair value of the embedded conversion feature of the Asher Notes issued during the period ending February 28, 2013 to be $41,431. This amount was determined by management using a weighted-average Black-Scholes Merton option pricing model. In accordance with current accounting guidelines, the excess of $18,931 of derivative liability created over the face amount of the Asher Notes was considered to be a debt issuance cost during the period ended February 28, 2013.As such, the Company recorded a $22,500 valuation discount upon issuance.During the period ended February 28, 2013 the Company amortized $6,966 of the discount and as of February 28, 2013, the remaining discount of $15,534 is offset against the balance of the notes for financial statement presentation. During the six months ended February 28, 2013, the Company issued a total of 30,484 shares of Common Stock at an average conversion price of $0.36 or $10,847 as partial repayment of the Convertible Notes. As of February 28, 2013, the total remaining balance outstanding to Asher was $133,332, including accrued interest of $8,679. On March 21, 2013, the Company entered into that certain Assignment, Termination and Release Agreement (the “Assignment Agreement”) by and among the Company; Asher; Samuel Kotch (“S. Kotch”) and Benjamin Kotch (“B. Kotch”) (S. Kotch and B. Kotch each an “Assignee” and collectively the “Assignees”), each the son of Eric Kotch, the Chief Financial Officer, Secretary, Treasurer and a director of the Company, pursuant to which i) Asher assigned its rights to the Asher Notes, issued pursuant to those certain corresponding securities purchase agreements (the “SPAs”); ii) the Company and Asher agreed to terminate their obligations to one another under the Asher Notes and the SPAs; and iii) the Company and Asher provided one another with complete releases of all claims, in consideration of a payment by the Assignees of $125,500 to Asher.The Company and the Assignees also entered into that certain Consent to Assignment dated March 21, 2103, whereby the Company consented to the waiver of the requirement under the SPAs that any assignee of the Asher Notes be an accredited investor. On April 11, 2013, the Assignees each converted a total of $42,260 of Asher Notes in exchange for an issuance of 4,017,110 shares of the Company’s common stock, representing conversion of a total of $84,520 of Asher Notes and the issuance of a total of 8,034,220 shares of the Company’s common stock. (B) Panache Capital, LLC During the period March 5, 2012 to April 26, 2012, the Company issued four convertible promissory notes (the "March Panache Notes") to Panache Capital, LLC (the "Panache") for an aggregate amount of $250,000, with 10% annum interest.ThePanache Notesare each due after the one year anniversary thereof. All past-due principal of the March Panache Notes bears interest at 15%. There is a 25% prepayment fee. Panache has the right to convert the March Panache Notes, in their entirety or in part, into Common Stock of the Company. The conversion price is based on a 25% discount to the average of the three lowest closing bid prices for the Company's Common Stock during the ten trading days immediately preceding a conversion date.The Company determined the initial fair value of the beneficial conversion feature was $83,333 and was recorded by the Company as a loan discount, which is being amortized as interest expense over the life of the notes.As of August 31, 2012, the unamortized balance of theMarch Panache Notesdiscount was $47,861. On September 21, 2012, the Company entered into an amendment agreement (the “Panache Amendment”) with Panache which amends the March Panache Notes. Pursuant to the Panache Amendment, the Company had the option, for 90 days after September 21, 2012 (the “Outside Date”), to redeem the March Panache Notes for 100% of their outstanding principal and interest, which it opted not to do. Additionally, Panache was not able, until the Outside Date and absent an event of default, to convert any of the March Panache Notes into Company Common Stock. Each of the March Panache Notes were further amended to permit Panache to convert the March Panache Notes at a price not to fall below a 49% discount to the average of the three lowest closing bid prices for the Company Common Stock during the ten trading days immediately preceding a conversion date. The Company analyzed the current accounting guidance and determined that the modifications constituted a substantial modification of debt terms, and thus, has considered the old loan to be extinguished and a new loan to be incurred. As such, the balance of the valuation discount of $40,267 on September 21, 2012, before modification, was written off and recorded as loss on the modification of debt. The Company determined, based on the change in the conversion price discussed above, that the fair value of the beneficial conversion feature after modification was approximately $240,196 which was recorded by the Company as a loan discount and being amortized as interest expense over the life of the March Panache Notes.During the period ended February 28, 2013 the Company amortized $174,984 of the discount and as of February 28, 2013, the remaining unamortized discount of $65,212 is offset against the balance of the notes for financial statement presentation. 14 On September 21, 2012, the Company issued a convertible promissory note (the "September Panache Note" and together with the March Panache Notes, the “Panache Notes”) to Panache in the principal amount of $30,000, with 10% annum interest. The September Panache Note is due after the one year anniversary thereof. All past-due principal of the September Panache Note bears interest at 15%. There is a 25% prepayment fee. Panache has the right to convert the September Panache Note, in its entirety or in part, into Common Stock of the Company. The original conversion price was based on a 49% discount to the average of the three lowest closing bid prices for the Company's common stock during the ten trading days immediately preceding a conversion date. The September Panache Note includes an anti-dilution provision that allows for the automatic reset of the conversion or exercise price upon any future sale of Common Stock instruments at or below the current exercise price. The Company considered the current FASB guidance of “Determining Whether an Instrument Indexed to an Entity’s Own Stock” which indicates that any adjustment to the fixed amount (either conversion price or number of shares) of the instrument regardless of the probability or whether or not within the issuers’ control, means the instrument is not indexed to the issuers own stock. Accordingly, the Company determined that the conversion price of the September Panache Note is not a fixed amount because it is subject to fluctuation based on the occurrence of future offerings or events. As a result, the Company determined that the conversion features are not considered indexed to the Company’s own stock and characterized the fair value of the conversion features as derivative liabilities upon issuance. The Company determined the initial fair value of the embedded conversion feature of the September Panache Note to be $55,241. This amount was determined by management using a weighted-average Black-Scholes Merton option pricing model. In accordance with current accounting guidelines, the excess of $25,241 in derivative liability created over the face amount of the September Panache Note was considered to be a debt issuance cost during the six months ended February 28, 2013. As such, the Company recorded a $30,000 valuation discount upon issuance.During the period February 28, 2013, the Company amortized $13,008 of the discount and as of February 28, 2013, the total remaining unamortized discount of $16,992 was offset against the balance of the September Panache Note for financial statement presentation purposes. During the six months ended February 28, 2013, the Company issued a total of 4,018 shares of Common Stock at an average conversion price of $1.00 or $4,018 in partial repayment of the Panache Notes. As ofFebruary 28, 2013, the total remaining balance outstanding to Panache under the Panache Notes was $300,544, including accrued interest of $24,562. (C) Continental Equities, LLC On February 20, 2012, the Company issued an unsecured promissory note (the “Profectus Note”) to Profectus, LLC (“Profectus”) in the principal amount of $67,365. The Profectus Note is due on demand and bears interest at 8% per annum where interest accrues. On August 13, 2012, Profectus transferred and assigned the Profectus Note to Continental Equities, LLC (“Continental”). Pursuant to the terms of such transfer and assignment, the Company canceled the Profectus Note and issued a new convertible promissory note (the “Continental Note”) to Continental in the principal amount of $67,000,with a maturity date of June 30, 2013. The interest rate of the Continental Note is 8% per annum through the maturity date. The Continental Note is convertible into shares of the Company’s Common Stock commencing on a date that is 30 days after the issue date of the Continental Note, at a price equal to the average of the lowest two intraday trading prices for the Common Stock during the five trading day period ending one trading day prior to the date the conversion notice is sent by Continental to the Company. The Continental Note is subject to customary anti-dilution and default provisions. In the event the Company defaults in the payment of the Continental Note, the interest rate shall be increased to 18% per annum. During the six months ended February 28, 2013, the Company issued a total of 279,196 shares of Common Stock at an average conversion price of $0.25 or $68,650 as full repayment of the Continental Note. As ofFebruary28, 2013, the balance outstanding to Continental has been repaid. Note 8 – Promissory Notes On August 8, 2011, the Company issued an unsecured promissory note (the “Investor Note”) in the principal amount of $24,000 to a private investor.The Investor Note is due on demand, bears interest at 8% per annum where interest accrues and is payable in cash upon demand. As of February 28, 2013, the total remaining balance outstanding under the Investor Note is $26,978, including accrued interest of $2,978. Note 9 – Derivative Liability In June 2008, the FASB issued authoritative guidance on determining whether an instrument (or embedded feature) is indexed to an entity’s own stock. Under the authoritative guidance, effective January 1, 2009, instruments which do not have fixed settlement provisions are deemed to be derivative instruments. The conversion feature of certain of the Company’s Asher Notes and September Panache Note (described in Note 7), does not have a fixed settlement provision because conversion of the Asher Notes and the September Panache Notes will be lowered if the Company issues securities at lower prices in the future. The Company was required to include the reset provisions in order to protect the holders of the Asher Notes and the September Panache Note from the potential dilution associated with future financings.In accordance with the FASB authoritative guidance, the conversion feature of the Asher Notes and the September Panache Note was separated from the host contract and recognized as a derivative instrument. The conversion feature of the Asher Notes and the September Panache Note has been characterized as a derivative liability to be re-measured at the end of every reporting period with the change in value reported in the statement of operations. 15 At the date of issuance and as of February 28, 2013 and August 31, 2012, the derivative liabilities were valued using a probability weighted average Black-Scholes pricing model with the following assumptions: At February 28, 2013 At Date of Issuance At August 31, 2012 Conversion feature : Risk-free interest rate % % % Expected volatility % % % Expected life (in years) .1 1 Expected dividend yield 0 % 0 % 0 % Fair Value : Conversion feature $ $ $ The risk-free interest rate was based on rates established by the Federal Reserve Bank. The expected volatility was based on the Company’s historical volatility for its common stock.The expected life of the conversion feature of the Asher Notes and the September Panache Note was based on the terms thereof. The expected dividend yield was based on the fact that the Company has not paid dividends to its stockholders in the past and does not expect to pay dividends to its stockholders in the future. The fair value of derivative liabilities arising upon the issuance of convertible notes during the period ended February 28, 2013 was $96,672, of which $52,500 was recorded as a note discount, and $44,172 was recorded as a debt issuance cost.The Company determined the fair value of the derivative liabilities to be $222,360 as ofFebruary 28, 2013, and the Company recorded a gain for the change in fair value of derivative liabilities of $89,103 and $125,282 in the accompanying statement of operations for the three and six months ended February 28, 2013, respectively. Note 10 – Capital Stock Preferred Stock As security for the Crisnic Note (see Note 6) due to an uncured event of default, the Company contracted to issue 650,001 Preferred Shares. Each Preferred Share would, among other things as provided in the Certificate of Designations relating to the Series A Preferred Stock: (i) carry voting rights 100 times of the Company’s common stock, (ii) carry no dividends, (iii) carry liquidation preference two times the sum available for distribution to common stock holders, (iv) automatically convert after at such time as the Company has filed a certificate of amendment with the State of Nevada to increase the authorized shares of common stock of the Company to a minimum of 500,000,000 into 100 shares of common stock, and (v) not be subject to reverse stock splits and other changes to the common stock capital of the Company. The Company recently discovered that the Preferred Shares were never issued. The Company had been informed by Crisnic and by the Company’s previous counsel that the Preferred Shares had been authorized, issued and held in escrow. Examination of the Company’s Articles has revealed that the Articles of Incorporation do not authorize any shares of preferred stock. Accordingly, the Company does not believe that it is legally able to issue the Preferred Sharesrequired by the Share Cancellation Agreement and the Crisnic Note at this time. The Company also takes the position that it is not obligated to issue the Preferred Shares as the intended recipient is the entity that misrepresented the Company’s ability to issue such shares. On February 28, 2013 Crisnic informed the Company it had assigned the Crisnic Note in connection with a settlement. As of the date of this report, the Company has not heard anything further about the notice of default or assignment. Common Stock Common Stock Issued for Partial Repayment of Secured Convertible Notes During the six months ended February 28, 2013, the Company issued a total of 10,563,667 shares of Common Stock at an average conversion price of $0.01 or $93,765 in the aggregate, as partial repayment of outstanding indebtedness, as discussed in Notes 5 and 7 above. 16 Common Stock Issued for Officer Compensation and Services During the six months ended February 28, 2013, the Company issued a total of 67,000,000 shares of Common Stock to its officers and employees.The shares were valued at the market price on the respective date of issuance, which averaged $0.01 per share, or $670,000.The 67,000,000 shares of Common Stock were issued as stipulated in executive employment agreements dated January 2, 2013. General and administrative costs include $210,000 and $360,000 due and payable under employee agreements with our officers for the three and six month periods ended February 28, 2013. As of February 28, 2013, $610,000 was accrued and payable to these Officers. General and administrative costs include $131,000 and $161,000 due and payable under the employee agreements with our Officers for the three and six month periods ended February 29, 2012. As of August 31, 2012, $270,000 was accrued and payable to these Officers. Effective January 10, 2013, our Board of Directors approved employment agreements with four of our executive officers and key employees.These are as follows: Eric Kotch– Under his new employment agreement, our CFO, Eric Kotch, will receive a monthly cash salary of $15,000. In addition, Mr. Kotch will be issued 100,000 shares of common stock per month.As additional compensation under the agreement, Mr. Kotch was also issued 21,000,000 shares of common stock on or about January 10, 2013.At any time during his employ, Mr. Kotch may convert any amounts owed to him under the agreement into shares of common stock at conversion price which is a 70% discount from the average closing price of our common stock during the five trading days preceding the conversion.If Mr. Kotch is terminated without cause, he will be entitled to 24 months’ salary and six months of medical benefits as a severance.As part of the agreement, Mr. Kotch agreed to a one year national non-competition covenant. Eli Feder– Under his new employment agreement, our CEO, Eli Feder, will receive a monthly cash salary of $15,000. In addition, Mr. Feder will be issued 100,000 shares of common stock per month.As additional compensation under the agreement, Mr. Feder was also issued 21,000,000 shares of common stock on or about January 10, 2013.At any time during his employ, Mr. Feder may convert any amounts owed to him under the agreement into shares of common stock at conversion price which is a 70% discount from the average closing price of our common stock during the five trading days preceding the conversion.If Mr. Feder is terminated without cause, he will be entitled to 24 months’ salary and six months of medical benefits as a severance.As part of the agreement, Mr. Feder agreed to a one year national non-competition covenant. Steven Gormley– Under his new employment agreement, the President of our planned Data Division, Steven Gormley, will receive a monthly cash salary of $20,000.As additional compensation under the agreement, Mr. Gormley was also issued 10,000,000 shares of common stock on or about January 10, 2013.These shares were issued in five stock certificates of 2,000,000 shares each, and will be distributed to Mr. Gormley at a rate of 2,000,000 shares per month commencing February 1, 2013. At any time during his employ, Mr. Gormley may convert any amounts owed to him under the agreement into shares of common stock at conversion price which is a 70% discount from the average closing price of our common stock during the five trading days preceding the conversion.If Mr. Gormley is terminated without cause, he will be entitled to 12 months’ salary and six months of medical benefits as a severance.As part of the agreement, Mr. Gormley agreed to a one year national non-competition covenant. Bob Rothenberg– Under his new employment agreement, our President, Bob Rothenberg, will receive a monthly cash salary of $20,000.As additional compensation under the agreement, Mr. Rothenberg was also issued 15,000,000 shares of common stock on or about January 10, 2013.Of these shares, 7,500,000 were delivered to Mr. Rothenberg immediately.The remaining 7,500,000 shares were issued in six stock certificates of 1,500,000 shares each, and will be distributed to Mr. Rothenberg at a rate of 1,500,000 shares per month commencing February 1, 2013. At any time during his employ, Mr. Rothenberg may convert any amounts owed to him under the agreement into shares of common stock at conversion price which is a 70% discount from the average closing price of our common stock during the five trading days preceding the conversion.If Mr. Rothenberg is terminated without cause, he will be entitled to 12 months’ salary and six months of medical benefits as a severance.As part of the agreement, Mr. Rothenberg agreed to a one year national non-competition covenant. Common Stock Issued for Outside Services During the six months ended February 28, 2013, the Company issued a total of 1,000 shares of Common Stock for payment of investor relations services of $8,000.The shares were valued at the invoiced amount of $8,000, which represented the fair value of services provided. 17 Common Stock Issuable On December 15, 2012, the Company entered into a private agreement to sell 425,000 shares of the Company’s Common Stock at $0.20 per share, or $85,000.The Company had not issued the shares as of February 28, 2013.The amount is classified as Common Stock issuable in the Balance Sheet at February 28, 2013. On February 1, 2013, the Company entered into a private agreement to sell 200,000 shares of the Company’s Common Stock at $0.12 per share, or $24,500.The Company had not issued the shares as of February 28, 2013.The amount is classified as Common Stock issuable in the Balance Sheet at February 28, 2013. Note 11 – Subsequent Events On February 13, 2013, the Company entered into a Marketing Agreement (the “OF Agreement”) with Outfest (“OF”) pursuant to which, through OF’s Outfest Los Angeles, the Company agrees to provide with access to a rewards program and for which, for an initial term of one (1) year, in exchange for exclusive endorsement by )OF and exclusive third party marketing rights to OF’s members, the Company will provide OF with 4% of the fees received from OF members’ participation in the Company’s rewards program. On March 6, 2013, the Company entered into a Marketing Agreement (the “OGL Agreement”) with One Good Love, Inc. (“OGL”) pursuant to which the Company agrees to provide OGL with access to a rewards program and for which, for an initial term of one (1) year, in exchange for exclusive endorsement by OGL and exclusive third party marketing rights to OGL’s members, the Company will provide OGL with 4% of the fees received from OGL members’ participation in the Company’s rewards program. On March 7, 2013, the Company issued an aggregate of 6,089 shares of its Common Stock at the conversion price of $0.051, or $313 as partial repayment of outstanding indebtedness due to Asher under the Asher Notes (See Note 7). On March 21, 2013, the Company entered into that certain Assignment, Termination and Release Agreement (the “Assignment Agreement”) by and among the Company; Asher Enterprises, Inc. (“Asher”); Samuel Kotch (“S. Kotch”) and Benjamin Kotch (“B. Kotch”) (S. Kotch and B. Kotch each an “Assignee” and collectively the “Assignees”), each the son of Eric Kotch, the Chief Financial Officer, Secretary, Treasurer and a director of the Company, pursuant to which i) Asher assigned its rights to the Asher Notes, issued pursuant to those certain corresponding securities purchase agreements (the “SPAs”); ii) the Company and Asher agreed to terminate their obligations to one another under the Asher Notes and the SPAs; and iii) the Company and Asher provided one another with complete releases of all claims, in consideration of a payment by the Assignees of $125,500 to Asher.The Company and the Assignees also entered into that certain Consent to Assignment dated March 21, 2013, whereby the Company consented to the waiver of the requirement under the SPAs that any assignee of the Asher Notes be an accredited investor (See Note 7). On April 1, 2013 (the “Effective Date”), Eli Feder notified the Company of his resignation as of the Effective Date from the office of Chief Executive Officer of the Company. Mr. Feder will retain his position as a director of the Company. On April 9, 2013, the Company entered into a Marketing Agreement (the “PR Agreement”) with LA Pride (“PR”) pursuant to which, through PR’s LA Festival (“LA Pride”), the Company agrees to provide with access to a rewards program and for which, for an initial term of one (1) year, in exchange for exclusive endorsement by PR and exclusive third party marketing rights to PR’s members, the Company will provide PR with 4% of the fees received from PR members’ participation in the Company’s rewards program. A minimum of $30,000 is guaranteed to be generated within 90 days of June 9, 2013, (the last day of the PR’s event) and paid by Monday, September 9, 2013 (the 92nd day). On April 10, 2013, the Company issued 384,616 shares of its common stock to its legal counsel, Richardson & Patel, LLP, in exchange for services rendered, pursuant to a Registration Statement on Form S-8 filed with the Commission on April 10, 2013. On April 11, 2013, the Assignees each converted a total of $42,260 of Asher Notes in exchange for an issuance of 4,017,110, representing conversion of a total of $84,520 of Asher Notes and an issuance of 8,034,220 shares of the Company’s common stock (See Note 7). 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview OSL Holdings Inc. intends to develop or acquire business units with the purpose of collecting and transmitting real-time consumer and business sales data that facilitates the ability to sell data, manage electronic marketplaces, operate real-time loyalty rewards and transact with buyers in multiple channels.We plan to sell data to manufactures for designated markets, such as urban retail, convenience and/or liquor stores.We plan to facilitate developing electronic marketplaces with real time buy-side and sell side capabilities for multiple private & public markets.We plan to operate a real-time loyalty rewards platform that can facilitate the earning and redemption of our currency at the point of the transaction (online, mobile, at retail) as well as on future transactions.The Company plans on leveraging these business units to connect buyers, sellers as well as channels that will clearly differentiate itself from the competitive landscape so that each venture can scale revenues and their respective offerings to their specific market(s) or across markets. When the Company has sufficient financial resources, it plans on bringing onboard additional management talent with broad experience in technology, distribution, interactive and affinity marketing as well as the diversity markets to further our corporate strategy of entering our other lines of business. An initial focus has been on buildingthe foundations for thebusiness units as well asfocused on finalizing the development of our rewards technology platform during the first quarter of calendar 2013 that will initially leverage current and developing business relationships within the diversity and affinity marketplaces that have substantial membership bases.The intent of the rewards program is to design, develop, operate and market a loyalty program that is based on “reward currency” and is available for its members to earn and redeem in online ecommerce sites, brick and mortar retail stores, mobile and through other service providers. The offering is a combination of the loyalty program and the technology platform and marketplace.The benefits of the offering include a platform that can enable millions of members of the “loyalty program” to earn and redeem “reward currency” regardless of the payment method used when making a purchase (i.e. Visa, Amex, MasterCard, or cash) and to redeem the points both in retail stores, or when shopping online regardless of the payment method used to gain discounts on purchases. The program will allow retail merchants and online ecommerce site operators with a package of products and services for better business efficiency and for boosting sales and profitability. Collectively these business units will create a transactional network that brings together brands, distributors, wholesalers, retailers (both online commerce and brick and mortar stores) and consumer’s audiences to accelerate commerce and value.The goal is to take advantage of these cross platform (the ability to purchase products online, through mobile device, or at retail stores), cross channel (the different channels that purchases occur in such as business to business (“B2C”), business to consumer (“B2B”), and public sector such as govt.) and cross vertical (the motivation behind the purchase such as a diversity purchase, purchase to benefit a non-profit, or sustainability purchase of green products) commerce companies to enhance the overall offering of each. Results of Operations Comparison of the Three Months Ended February 28, 2013 and February 29, 2012 Revenue The Company had no revenues for the three months ended February 28, 2013 and February 29, 2012, respectively. General and Administrative General and administrative expenses were $979,900 and $238,955 for the three months ended February 28, 2013 and February 29, 2012, respectively.The increase in expenses was related to $670,000 of non-cash stock based compensation expense related to common shares issued to Company executives as part of their employment agreements entered into in January 2013.The remaining increase in expenses of $70,945 consisted primarily of professional service expenses and compensation expense. Interest Expense Interest expense was $148,711 and $3,900 for the three months ended February 28, 2013 and February 29, 2012, respectively.The increase in expenses was related to amortization of note discounts amounting to $136,694 as discussed in Note 7 of the attached consolidated financial statements. Additionally, the Company recorded an expense of $12,017 and $3,900 for the three months ended February 28, 2013 and February 29, 2012, respectively, which reflects accrued interest on existing debt. 19 Loss on Acquisition On April 5, 2012, the Company announced that it was unable to complete a two year audit and was therefore actively seeking to divest its ownership in CDS.During the three months ended February 29, 2012, the Company incurred approximately $62,297 in expenses related to the acquisition of which $35,000 related to non-cash stock based compensation expense.No similar expense existed in the current year. Change in derivative liability Change in derivative liability was $89,103 for the three months ended February 28, 2013. This change in derivative liability is a non-cash benefit reported on the statements of operations.There was no such cost during the three months ended February 29, 2012. Net Loss Our net loss for the three months ended February 28, 2013 was $1,039,508.By comparison, we had net loss of $305,152 for the three months ended February 29, 2012.Our net loss was attributable to our lack of revenue together with the general and administrative expenses and interest expense incurred during the quarter, as discussed above.We expect to continue to incur net losses until such time as we can begin generating regular revenue from operations. Comparison of the Six Months Ended February 28, 2013 and February 29, 2012 Revenue The Company had no revenues for the six months ended February 28, 2013 and February 29, 2012, respectively. General and Administrative General and administrative expenses were $1,251,210 and $325,591 for the six months ended February 28, 2013 and February 29, 2012, respectively.The increase in expenses was related to $670,000 of non-cash stock based compensation expense related to common shares issued to Company executives as part of their employment agreements entered into in January 2013.The remaining increase in expenses of $255,619 consisted primarily of increased compensation expense of $200,000, rent expense of $13,000, health insurance expense of $23,000 and miscellaneous other increased operating expenses of $19,000. Loss on Debt Modification Loss on debt modification was $43,066 for the six months ended February 28, 2013.The increase in expenses during the six months ended February 28 2013 was related to term changes on debt conversion features as discuss in Note7 of the attached condensed consolidated financial statements.There was no such cost during the six months ended February 29, 2012. Interest Expense Interest expense was $277,830 and $16,400 for the six months ended February 28, 2013 and February 29, 2012, respectively.The increase in expenses was related to amortization of note discount amounting to $212,358 as discussed in Note 7 of the attached consolidated financial statements. Additionally, the Company recorded an expense of $25,204 and $16,400 for the six months ended February 28, 2013 and February 29, 2012, respectively, which reflects accrued interest on existing debt. Debt Issuance Costs Debt issuance costs of $44,172 for the six months ended February 28, 2013 were incurred relating to excess of the derivative liability over the face amounts of the convertible notes as discussed in Note 7 of the attached consolidated financial statements.There was no such cost during the six months ended February 29, 2012. Change in derivative liability Change in derivative liability was $125,282 for the six months ended February 28, 2013. This change in derivative liability is a non-cash benefit reported on the statements of operations.There was no such cost during the six months ended February 29, 2012. 20 Net Loss Our net loss for the six months ended February 28, 2013 was $1,490,996.By comparison, we had net loss of $1,052,168 for the six months ended February 29, 2012.Our net loss was attributable to our lack of revenue together with the general and administrative expenses and interest expense incurred during the quarter, as discussed above.We expect to continue to incur net losses until such time as we can begin generating regular revenue from operations. Liquidity and Capital Resources The Company is in the development stage and has not generated revenues since inception. It has experienced recurring operating losses and negative cash flows from operations from September 16, 2010 (inception) to February 28, 2013. It also has a working capital deficit and stockholders’ deficit of $2,211,473 at February 28, 2013. We have $710 cash on hand which will not last. We expect a burn rate of at least $125,000 per month and will need to raise at least $500,000 by the end of the third quarter of 2013 to remain in business, of which we can give no assurance of success.Due to the "start-up" nature of our business, we expect to incur losses as and if we expand. Our business plan involves adding qualified executives and rolling out various business units. To date, our cash flow requirements have been met by equity and debt financings. If we are unable to successfully sell additional securities in one or more offerings, generate sufficient profits or otherwise obtain additional funds for our working capital needs, we may need to cease or curtail operations. Furthermore, there is no assurance the net proceeds from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of our operations. For these reasons, our auditors believe that there is substantial doubt that we will be able to continue as a going concern. Due to delays in raising financing, OSL was unable to meet the original repayment terms of the Crisnic Note. OSL has made intermittent payments and the current balance of $170,000 as of December 1, 2012 is currently due and payable. OSL is a wholly owned subsidiary of the Company. OSL is currently inactive with no assets. The Company and OSL received a written notice of default in accordance with the terms of the Crisnic Note on October 28, 2012 requesting that the Company issue the 650,001 Preferred Shares to Crisnic as of December 1, 2012 pursuant to the Share Cancellation Agreement Crisnic Note. Examination of the Company’s Articles has revealed that the Articles do not authorize any shares of preferred stock.Accordingly, the Company does not believe that it is legally able to issue the Preferred Sharesrequired by the Share Cancellation and the Crisnic Note at this time. The Company also takes the position that it is not obligated to issue the Preferred Shares as the intended recipient is the entity that misrepresented the Company’s ability to issue such shares. In addition to the Crisnic Note, the Company has $777,839 of indebtedness with various terms of repayment through November 30, 2013. We can give no assurance that we will generate revenues, if at all, sufficient to satisfy our or our subsidiaries’ repayment obligations under any of our or their indebtedness. Cash used in operating activities was $(185,992) and ($180,602) for the six months ended February 28, 2013 and February 29, 2012, respectively. Cash was primarily used to fund our net losses from operations. Cash provided from financing activities was $186,500 and $180,557 for the six months ended February 28, 2013 and February 29, 2012, respectively.During the six months ended February 28, 2013, we received cash of $52,500 from the issuance of promissory notes and the Company received $109,500 from the issuance of common shares to be issued.The Company also received $24,500 of operating loans from related parties. We believe our current working capital position together with our expected future cash flows from operations will be insufficient to fund our operations in the ordinary course of business, anticipated capital expenditures, debt payment requirements and other contractual obligations for at least the next twelve months. In addition to the anticipated $125,000 per month necessary to cover our operating expenses, we anticipate additional annual website and technology development costs of between $300,000 and $500,000. We have been and expect to continue to fund these activities with debt and equity financing. 21 We have no present agreements or commitments with respect to any material acquisitions of other businesses, products, product rights or technologies or any other material capital expenditures. However, we will continue to evaluate acquisitions of and/or investments in products, technologies, capital equipment or improvements or companies that complement our business and may make such acquisitions and/or investments in the future. Accordingly, we may need to obtain additional sources of capital in the future to finance any such acquisitions and/or investments. Off Balance Sheet Arrangements None. Going Concern The Company’s independent certified public accountants have stated in their audit report for the year ended August 31, 2012, that the Company has no current source of revenue and, without realization of additional capital, it would be unlikely for the Company to continue as a going concern. If the Company is not successful in raising the necessary capital, then the Company believes that its independent certified public accountants would issue an opinion with a similar going concern modification regarding the Company’s financial condition. Critical Accounting Policies The Company’s consolidated financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our consolidated financial statements. Our significant accounting policies are summarized in Note 3 of our annual consolidated financial statements filed on Form 10-K and dated December 12, 2012. While all these significant accounting policies impact its financial condition and results of operations, the Company views certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on the Company’s consolidated financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Item 3. Quantitative and Qualitative Disclosures About Market Risk We are a Smaller Reporting Company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 4. Controls and Procedures Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our Principal Executive Officer and Principal Financial Officer, we conducted an evaluation of the effectiveness of our disclosure controls and procedures, (as defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act)) as of the period ended November 30, 2012. Based on this evaluation, our Principal Executive Officerand Principal Financial Officer concluded that our disclosure controls and procedures are ineffective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including the Company’s CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure. We are in the continuous process of improving our internal control over financial reporting in an effort to eliminate these material weaknesses through improved supervision and training of our staff, but additional effort is needed to fully remedy these deficiencies. Management has engaged a Certified Public Accountant as a consultant to assist with the financial reporting process in an effort to mitigate some of the identified weaknesses. The Company intends on hiring the necessary staff to address the weaknesses once additional capital is obtained which will allow full operations to commence. 22 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. We have taken numerous steps to address the underlying causes of the internal control deficiencies, primarily through the development and implementation of policies, improved processes and documented procedures, the retention of third-party experts and contractors, and the hiring of additional accounting personnel with technical accounting and inventory accounting experience. Changes in internal control over financial reporting There were no changes in the Company’s internal control over financial reporting that occurred during the last fiscal quarter covered by this Quarterly Report on Form 10-Q that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings We are not currently involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 1A.Risk Factors We are a Smaller Reporting Company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds As discussed in Note 8 to our financial statements filed with this Quarterly Report, during the six months ended February 28, 2013, we issued a total of 10,563,698 shares of Common Stock at an average conversion price of $0.01 or $93,765 in the aggregate, as partial repayment of outstanding indebtedness. Item 3. Defaults Upon Senior Securities None Item 4. Mine Safety Disclosures None Item 5. Other Information Effective January 9, 2013, we conducted a reverse split of our Common Stock on the basis of 1 share for each one thousand shares currently issued and outstanding. On February 13, 2013, the Company entered into a Marketing Agreement (the “OF Agreement”) with Outfest (“OF”) pursuant to which, through OF’s Outfest Los Angeles, the Company agrees to provide with access to a rewards program and for which, for an initial term of one (1) year, in exchange for exclusive endorsement by OGL and exclusive third party marketing rights to OF’s members, the Company will provide OF with 4% of the fees received from OGL members’ participation in the Company’s rewards program. On March 6, 2013, the Company entered into a Marketing Agreement (the “OGL Agreement”) with One Good Love, Inc. (“OGL”) pursuant to which the Company agrees to provide OGL with access to a rewards program and for which, for an initial term of one (1) year, in exchange for exclusive endorsement by OGL and exclusive third party marketing rights to OGL’s members, the Company will provide OGL with 4% of the fees received from OGL members’ participation in the Company’s rewards program. On April 9, 2013, the Company entered into a Marketing Agreement (the “PR Agreement”) with LA Pride (“PR”) pursuant to which, through PR’s LA Festival (“LA Pride”), the Company agrees to provide with access to a rewards program and for which, for an initial term of one (1) year, in exchange for exclusive endorsement by PR and exclusive third party marketing rights to PR’s members, the Company will provide PR with 4% of the fees received from PR members’ participation in the Company’s rewards program. A minimum of $30,000 is guaranteed to be generated within 90 days of June 9, 2013, (the last day of the PR’s event) and paid by Monday, September 9, 2013 (the 92nd day). In connection with the PR Agreement, on April 9, 2013, the Company also entered into a letter agreement (the “CSW Agreement”) with Christopher Street West (“CSW”) further describing CSW’s agreement with PR in connection with LA Pride. 23 The above descriptions of the OF Agreement, the OGL Agreement, the PR Agreement and the CSW Agreement are qualified in their entirety by the terms and conditions of each agreement, attached hereto as Exhibits 10.8, 10.9, 10.10 and 10.11, respectively. On April 10, 2013, the Company issued 384,616 share of its common stock to its legal counsel, Richardson & Patel, LLP, in exchange for services rendered, pursuant to a Registration Statement on Form S-8 filed with the Commission on April 10, 2013. On April 11, 2013, Samuel Kotch and Benjamin Kotch each converted a total of $42,260 of Asher Notes in exchange for an issuance of 4,017,110 shares of the Company’s common stock, representing conversion of a total of $84,520 of Asher Notes and the issuance of a total of 8,034,220 shares of the Company’s common stock. Item 6. Exhibits Exhibit Number Exhibit Title Articles of Incorporation (1) Bylaws (1) Certificate of Amendment to Articles of Incorporation (2) Amendment No. 2 to Senior Secured Convertible Note with Emerald Asset Advisors, LLC dated December 4, 2012 (2) Employment Agreement with Eric Kotch (3) Employment Agreement with Eli Feder (3) Employment Agreement with Steven Gormley (3) Employment Agreement with Bob Rothenberg (3) Assignment, Termination and Release Agreement with Asher Enterprises, Inc.; Samuel Kotch and Benjamin Kotch dated March 21, 2013* Consent to Assignment with Samuel Kotch and Benjamin Kotch dated March 21, 2013* Marketing Agreement with Outfest dated February 13, 2013* Marketing Agreement with One Good Love, Inc. dated March 6, 2013* Marketing Agreement with LA Pride dated April 9, 2013* Letter Agreement with Christopher Street West dated April 9, 2013* Certification of Principal Executive Officer, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 24 Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (included in Exhibit 32.1). 101.INS + XBRL Instance Document 101.SCH + XBRL Taxonomy Schema 101.CAL + XBRL Taxonomy Calculation Linkbase 101.DEF + XBRL Taxonomy Definition Linkbase 101.LAB + XBRL Taxonomy Label Linkbase 101.PRE + XBRL Taxonomy Presentation Linkbase (1) Filed on June 17, 2005 as an exhibit to our Registration Statement on Form SB-2 and incorporated herein by reference. (2) Filed on December 14, 2012 as an exhibit to our Annual Report on Form 10-K and incorporated herein by reference. (3) Filed on January 18, 2013 as an exhibit to our Quarterly Report on Form 10-Q and incorporated herein by reference. * Filed herewith. In accordance with SEC Release 33-8238, Exhibit 32.1 and 32.2 are being furnished and not filed. + Furnished herewith. XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 25 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: April 19, 2013 OSL HOLDINGS INC. By: /s/ Bob Rothenberg Bob Rothenberg President (Duly Authorized Officer and Principal Executive Officer) By: /s/ Eric Kotch Eric Kotch Chief Financial Officer, Treasurer and Secretary (Duly Authorized Officer and Principal Financial Officer) 26
